DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/9/22.  These drawings are Accepted.
Allowable Subject Matter
Claims 19-31, 33, and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 19, the prior art of record does not anticipate or render obvious the limitations: “thermal insulation surrounding the first EESD, wherein the at least one temperature sensor comprises a first temperature sensor positioned between the first EESD and the thermal insulation and a second temperature sensor positioned outside of the thermal insulation, and wherein the electrical heater is activated dependent on an output from the first temperature sensor and an output from the second temperature sensor”, when combined with the rest of the limitations of claim 19.  Claim 19 is therefore allowable.
Claims 20-31, 33, and 35 include all the limitations of claim 19 and are therefore also allowable.

With regard to claim 36, the prior art of record does not anticipate or render obvious the limitations: “thermal insulation surrounding the first EESD, wherein the at least one temperature sensor comprises a first temperature sensor positioned between the first EESD and the thermal insulation and a second temperature sensor positioned outside of the thermal insulation, and wherein the electrical heater is activated dependent on an output from the first temperature sensor and an output from the second temperature sensor”, when combined with the rest of the limitations of claim 36.  Claim 36 is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831